Citation Nr: 1309409	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from January 11, 2007 to October 31, 2008 and from December 1, 2008 to August 14, 2010, and in excess of 70 percent beginning on August 14, 2010.


REPRESENTATION

Veteran represented by:	Andrew Rutz, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007, March 2009, January 2010, and April 2011 rating decisions of the RO.  

In a rating decision of April 2011, the RO assigned a total rating based on individual unemployability by reason of service-connected disability, effective on August 14, 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of his intent to withdraw his appeal concerning the claim for increase for the service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of an increased rating for the service-connected PTSD by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In this case, in March 2013, and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw his appeal concerning the claim for increase. 

Therefore, the issue on appeal is withdrawn, and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.



ORDER

The appeal as to the claim for an increased rating for the service-connected PTSD is dismissed.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


